             Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    U.S. BORAX INC.                                 CIVIL ACTION

                        v.                          NO. 19-1661

    MARKZAMEK


                                 ORDER-MEMORANDUM
        AND NOW, this 26th day of July 2019, upon considering the Defendant's partial Motion

to dismiss (ECF Doc. No. 39), Plaintiffs Response (ECF Doc. No. 44), and finding Plaintiff

sufficiently pleads conversion not barred by the gist of the action doctrine and damages for breach

of fiduciary duty, but cannot plead a claim for interference with an existing contractual relationship

when it admittedly did not lose the contractual relationship, it is ORDERED Defendant's partial

Motion to dismiss (ECF Doc. No. 39) is GRANTED in part and DENIED in part:

        1.       GRANTED as to Plaintiffs claim for interference with existing contractual

relationship;

        2.       DENIED as to Plaintiffs claims for conversion and breach of fiduciary duty; and

        3.       Defendant shall (unless Plaintiff files an amended Complaint in the interim) 1 file

an answer to the remaining claims on or before August 9, 2019.




1
 Our July 12, 2019 Order (ECF Doc. No. 43) grants Plaintiff leave to file an amended Complaint
with third party claims on or before August 5, 2019.
           Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 2 of 8



                                               Analysis

          U.S. Borax, Inc. sued its former Regional Sales Manager Mark Zamek for conduct relating

to his departure and hiring by its competitor Etimine USA, Inc. Borax's allegations focus on Mr.

Zamek's conduct in copying confidential materials from its computers now found on Etimine's

systems, theft of its trade secrets, and a failed effort to discourage a customer from renewing a

contractual relationship.    It seeks injunctive relief and damages for breach of an employee

confidentiality agreement and severance agreement; misappropriation of trade secrets under the

Pennsylvania Uniform Trade Secret Act and the Federal Defend Trade Secrets Act; violation of

the Computer Fraud and Abuse Act; conversion; breach of fiduciary duty of loyalty; and

interference with an existing contractual relationship. Mr. Zamek now moves to dismiss only the

conversion, fiduciary duty, and interference claims. We deny his motion except as to Borax's

inability to plead interference with a contractual relationship it did not lose.

                                      Borax pleads conversion.

          Borax alleges Mr. Zamek converted Borax's confidential information by downloading files

onto flash-drives and sending emails to his personal email address, wrongfully taking its

confidential information through his misconduct including violating Borax's Acceptable Use

Policy. 2 Mr. Zamek moves to dismiss the conversion claim arguing it is barred by the gist of the

action doctrine because the claim arises from contract, not tort. Borax responds the gist of the

action doctrine does not bar its claim even though its confidential information may also be the

subject of the parties' confidentiality and severance agreements. Borax alleges it has a property

right in its confidential information beyond the agreements. 3



2
    ECF Doc. No. 36 at 1128-57, 109.
3
    Id. at 1108.
                                                  2
          Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 3 of 8



        The gist of the action doctrine "'maintain[s] the conceptual distinction between breach of

contract claims and tort claims[,]' and precludes plaintiffs from recasting ordinary breach of

contract claims as tort claims."4 The doctrine bars claims "l) arising solely from the contractual

relationship between the parties; 2) when the alleged duties breached were grounded in the contract

itself; 3) where any liability stems from the contract; and 4) when the tort claim essentially

duplicates the breach of contract claim or where the success of the tort claim is dependent on the

success of the breach of contract claim." 5

        The "mere existence of a contract between the parties does not automatically foreclose the

parties from raising a tort action," but a "party cannot prevail on its action of conversion when the

pleadings reveal merely a damage claim for breach of contract." 6 "[H]owever, '[w]hen a plaintiff

has a property interest in the thing that is the subject of a [conversion] claim, the gist of the action

doctrine does not bar recovery under a conversion theory even though the property may also be

the subject of a contract. "' 7

        Under Pennsylvania law, conversion is defined as "the deprivation of another's right of

property in, or use or possession of, a chattel, without the owner's consent and without lawful




4
 McShea v. City of Phila., 995 A.2d 334, 339 (Pa. 2010) (quoting eToll, Inc. v. Elias/Savion
Adver., Inc., 811 A.2d 10, 14 (Pa. Super. 2002)).
5
 Chongv. 7-Eleven, Inc., No. 18-1542, 2019 WL 1003135, at *14 (E.D.Pa. Feb. 28, 2019) (quoting
Reardon v. Allegheny Coll., 926 A.2d 477,486 (Pa. Super. 2007)).
6
 Brown & Brown, Inc. v. Cola, 745 F.Supp.2d 588,623 (E.D.Pa. 2010) (quoting Neyer, Tiseo &
Hinda, Ltd v. Russell, No. 92-2983, 1993 WL 53579, at *4 (E.D. Pa. Mar. 2, 1993)).
7
 Id. (quoting Orthovita, Inc. v. Erbe, No. 07-2395, 2008 WL 423446, at *6 (E.D. Pa. Feb. 14,
2008)).


                                                  3
           Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 4 of 8



justification."8 Borax's pleaded property interest in its documents arise from "societal norms, not

the parties' contracts." 9 At the motion to dismiss stage, we '"should be slow to dismiss claims

under the gist of the action doctrine' because '[f]ederal civil procedure allows parties to plead

multiple claims as alternative theories of liability. "' 10   Borax plausibly pleads a claim for

conversion based on its property interest in its confidential documents and materials and the gist

of the action doctrine does not bar recovery in tort "despite the fact that the property is also the

subject of a separate contract." 11

                                Borax pleads breach offiduciary duty.

          Mr. Zamek moves to dismiss the breach of fiduciary duty under the gist of the action

doctrine because Borax fails to allege damages. We will not dismiss at this stage based on gist of

the action. Mr. Zamek argues the basis of both claims is an allegation of deceptive conduct taken

with regard to a key customer, but Borax did not suffer injury because, by its own pleading, his

efforts to divert the business of the key customer "were almost successful." Borax responds

although it managed to secure the key customer's business, it still suffered injury to its goodwill

with the key customer. 12




8
 Premier Payments Online, Inc. v. Payment Sys. Worldwide, 848 F. Supp. 2d 513, 529 (E.D. Pa.
2012) (quoting Francis J Bernhardt, III, P.C. v. Needleman, 705 A.2d 875,879 (Pa. Super. 1997)).
9
     Brown & Brown, 745 F.Supp. 2d at 623.

1
 °Chong, 2019 WL 1003135 at *14 (quoting Orthovita, 2008 WL 423446, at *4).
11
     Brown & Brown, 745 F. Supp. 3d at 623.

12
     ECF Doc. No. 36 at ,r,r 66, 112, 117.


                                                 4
           Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 5 of 8



          Loss of goodwill may constitute injury. 13 Borax plausibly alleges injury based on a loss of

goodwill with this customer and otherwise. Even assuming we find it cannot prove goodwill

following discovery, it may prove a breach of fiduciary duty for other conduct incorporated in this

claim. If proven, Mr. Zamek acted in his own interest rather than his master's interest.

       Borax admits a continuing contractual relationship precluding an interference claim.

          Mr. Zamek moves to dismiss the intentional interference with contractual relations claim

because, as a matter of law, a corporation cannot interfere with its own contract. 14 And, because

a corporation only acts through its agents, Mr. Zamek as an employee of Borax could not have

interfered in the any contract between Borax and its key customer. Under Pennsylvania law, an

intentional interference with contract claim requires three parties; a tortfeasor who intentionally

interferes with a contract between the plaintiff and a third person. 15 If Mr. Zamek acted within the

scope of his employment with Borax, there is no third party interference. Mr. Zamek additionally

argues even if he could have acted as a third party to interfere in Borax's contract with its key

customer, Borax fails to allege damages. Mr. Zamek again points to Borax's allegations his alleged

deceptive acts with regard to the key customer "were almost successful."



13
  See GeoDecisions v. Data Transfer Solutions, LLC, No. 10-2180, 2010 WL 5014514, at* 9
(M.D. Pa. Dec. 3, 2010) (loss of good will sufficient to satisfy irreparable harm in granting
preliminary injunction); Quaker Chemical Corp. v. Varga, 509 F.Supp. 2d 469, 478-79 (E.D. Pa.
2007) (injury to goodwill a legitimate business interest sufficient to show irreparable harm); Fisher
Bioservices, Inc. v. Bilcare, Inc., No. 06-567, 2006 WL 1517382, *20 (E.D. Pa. 2006) (injury to
goodwill and use of a company's confidential information are injuries constituting irreparable
harm that cannot be compensated with monetary damages); National Business Services, Inc. v.
Wright, 2 F. Supp.2d 701, 709 (E.D. Pa. 1998) (potential injury to goodwill constitutes irreparable
harm sufficient for permanent injunction).
14
  Nix v. Temple Univ. of the Commonwealth Sys. of Higher Educ., 596 A.2d 1132, 1137 (Pa.
Super. 1991).
15
     Maier v. Marrietti, 671 A.2d 701, 707 (Pa. Super. 1995).


                                                  5
           Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 6 of 8



          Borax responds Mr. Zamek acted outside the scope of his employment or agency, pointing

to its allegations Mr. Zamek deceived his supervisor by reporting no amendment in place for a key

customer and sent a new proposed amendment to the customer with less favorable terms causing

the customer to tum to the market to test prices from competitors such as Etimine, and then, after

he began work with Etimine, contacted the same customer in an attempt to make a sale. 16 Borax

argues these allegations show Mr. Zamek's purposeful attempt to "sabotage" Borax's business

demonstrating he acted outside the scope of his employment making him a third party to Borax's

contract with its key customer. "A corporation's employee can act as a third party, however, when

the employee is acting outside the scope of employment." 17 It is Borax's burden to establish Mr.

Zamek acted outside the scope of his employment. 18 Accepting as true the facts alleged by Borax

and all reasonable inferences that can be drawn from them, which we must do on a motion to

dismiss, it is at least plausible Mr. Zamek acted outside the scope of his employment as to this key

customer.

          But Borax cannot state a claim for interference with a contractual relationship it did not

lose. To state a claim for intentional interference with contractual relations, Borax must allege

"(I) the existence of a contractual, or prospective contractual relation between the complainant

and a third party; (2) purposeful action on the part of the defendant, specifically intended to harm

the existing relation, or to prevent a prospective relation from occurring; (3) the absence of




16
     ECF Doc. No. 36 at,, 61-66.
17
   Tucker v. Merek & Co., Inc., No. 02-2421, 2002 WL 31689256, at* 2 (E.D. Pa. Dec. 2, 2002)
(citations omitted).

1s Id.


                                                  6
            Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 7 of 8



privilege or justification on the part of the defendant; and (4) the occasioning of actual legal

damage as a result of the defendant's conduct." 19

           At issue is the fourth element-actual legal damage as a result of Mr. Zamek's conduct. In

the context of an intentional interference with contractual relations claim, there must be an

allegation of breach or nonperformance. 20 "The nonperformance need not be permanent or

complete, but it must be sustained for some period."21 "Actual legal damage" required to state a

claim for intentional interference with contractual relations means "damages ... that flow from [a

plaintiff's] loss of 'some benefit to which [it] was entitled by contract. "' 22 An allegation of a

"failed attempt to sever the relationship is not sufficient to state a claim." 23

           Borax concedes Mr. Zamek's attempts to drive away or steal the key customer were not

successful and, in fact, Borax "secure[d] the customer's business through the remainder of2019."24

It alleges only Mr. Zamek's actions "are certain to have damaged Borax's goodwill with this

customer .... " 25 Borax argues loss of goodwill is sufficient to satisfy the damages element of a



19
  CGB Occupational Therapy, Inc. v. RHA Health Servs. Inc., 357 F.3d 375,384 (3d Cir. 2004).
20
  Dreiling Millennium Trust II v. Reliant Renal Care, Inc., 833 F. Supp. 2d 429, 434 (E.D. Pa.
2011). In Dreiling, Judge Goldberg examined whether actual breach or nonperformance of a
contract is necessary to sustain an intentional interference with contractual relations claim. After
reviewing case law and the Restatement (Second) of Torts,§ 766 defining the tort and adopted by
Pennsylvania law, Judge Goldberg concluded a plaintiff bringing an intentional interference claim
must allege breach or nonperformance and "actual legal damage" flowing from a loss of a benefit
under the contract. Id. at 434-35. We are persuaded by Judge Goldberg's cogent analysis.

21   Id.

22
  Id. at 435 (quoting Al Hamilton Contracting Co. v. Cowder, 644 A.2d 188, 191 (Pa. Super.
1994)).
23
     Id. (citations omitted).
24
     ECF Doc. No. 36 at 66.

25   Id.

                                                   7
            Case 5:19-cv-01661-MAK Document 49 Filed 07/26/19 Page 8 of 8



claim for intentional interference with contractual relations, citing Ace American Insurance Co. v.

 Wachovia Insurance Agency Inc. 26 In Ace American !insurance Co., our Court of Appeals found

an allegation of loss of goodwill may demonstrate irreparable harm sufficient for a preliminary

injunction. 27 The case did not address a claim for intentional interference with contractual relations

or examine "actual legal damage" required to sustain such a claim and, for that reason, does not

support Borax's damages argument.

           Borax fails to plead the key customer refused to enter into a contract or otherwise did not

perform under the contract and "actual legal damage" showing a loss of some benefit to which

Borax is entitled under the contract with the key customer. Having failed to sufficiently plead a

claim for intentional interference with contractual relations, we dismiss it.




26
     306 F. App'x 727 (3d Cir. 2009).
27
     Id. at 731.


                                                   8
